DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al (US 2011/0214605).
A method of controlling a convection pattern of a silicon melt used for manufacturing monocrystalline silicon, the method comprising: applying a horizontal magnetic field having an intensity of 0.2 tesla or more to the silicon melt in a rotating quartz crucible (Fig 1 and [0036], [0050]-[0052] teaches a silicon single crystal pulling 15a fixed to a support shaft 16 to enable rotation and [0069] teaches an example with a horizontal magnetic field set at 0.4 T), wherein the horizontal magnetic field is applied so that a central magnetic field line passes through a point horizontally offset from a center axis of the quartz crucible by 10 mm or more to fix a direction of a convection flow in the silicon melt in a plane orthogonal to a direction in which the horizontal magnetic field is applied (See [0044]-[0046] and Figs 3-4 which teaches the magnetic field center position deviates from the pulling axis by 0 to 20 mm with explicit examples at 10 mm, 14 mm, 16 mm and 20 mm).
Referring to claim 2, Matsumoto et al teaches the point through which the central magnetic field line passes when the horizontal magnetic field is applied is offset from the center axis of the quartz crucible by 15 mm or more. (See [0044]-[0046] and Figs 3-4 which teaches the magnetic field center position deviates from the pulling axis by 0 to 20 mm with explicit examples at 16 mm and 20 mm).
Referring to claim 3, Matsumoto et al teaches fixing the point of the central magnetic field line in the X and/or Y direction with a deviation of 2 to 14 mm (See [0055]-[0058] and Fig 3,4 and 6 show deviation position of central magnetic field line) the point for the central magnetic field line to pass through in the first fixing process being offset from the center axis of the quartz crucible in a negative direction in an X axis and the point for the central magnetic field line to pass through in the second fixing process being offset in a positive direction in the X axis, the X axis and Y axis being defined in a right-handed XYZ Cartesian coordinate system defining an intersection of the center axis of the quartz crucible and a center of a surface of the silicon melt as an origin, a vertically upward direction as a positive direction of a Z axis, and a direction in 
Referring to claim 4, Matsumoto et al teaches an explicit example where the single crystal is manufactured/pulled with a magnetic field strength of 0.4 T ([0063]-[0076]).
Referring to claim 6, Matsumoto et al teaches the timing for the magnetic field deviation may be previously fixed at a predetermined center position before manufacturing of the single crystal ([0062]), which reads on the monocrystalline silicon is pulled up after conducting the method of controlling a convection pattern of a silicon melt and the direction of the convection flow is determined to be fixed.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Matsumoto et al (US 2011/0214605). Matsumoto et al .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong et al (US 2007/0022943) teaches the convection pattern may be changed by physical movement of magnetic members ([0117]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714